
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 804
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mrs. Lummis (for
			 herself and Mr. Bishop of Utah)
			 submitted the following resolution; which was referred to the
			 Committee on
			 Agriculture
		
		RESOLUTION
		Recognizing the importance of animal-based
		  protein as a component of the balanced diet of most individuals in the United
		  States.
	
	
		Whereas the report of the Dietary Guidelines Advisory
			 Committee on the 2010 Dietary Guidelines for Americans (published in June 2010
			 under section 301 of the National Nutrition Monitoring and Related Research Act
			 of 1990 (7 U.S.C. 5341)) provides that protein is the most important
			 macronutrient in the diet because protein provides essential amino acids and is
			 a source of energy;
		Whereas the 2010 Dietary Guidelines for Americans
			 recommend choosing a variety of protein-rich foods, including seafood, lean
			 meat and poultry, eggs, beans and peas, soy products, and unsalted nuts and
			 seeds;
		Whereas protein-rich foods contribute B vitamins
			 (including niacin, thiamin, riboflavin, and B6), vitamin
			 E, iron, zinc, and magnesium to the diet;
		Whereas zinc, iron, and other nutrients are critical for
			 brain development and function;
		Whereas meat and poultry are complete proteins that offer
			 all the essential amino acids in a single serving;
		Whereas most people, ages 9 and older, should eat 5 to 7
			 ounces of protein foods each day;
		Whereas when protein needs are high, as during growth and
			 development, the consumption of meat and poultry provides both a greater
			 quantity and quality of protein than the consumption of plant-based
			 food;
		Whereas plant-based foods can be combined to improve
			 protein quality, the number of calories of plant-based food that must be
			 consumed to provide an adequate intake of protein must be considered;
		Whereas a substantial number of women of childbearing age
			 are iron deficient;
		Whereas women of a childbearing age can increase iron
			 levels in the body by choosing foods that supply heme iron, which is more
			 readily absorbed by the body, other iron sources, and enhancers of iron
			 absorption, such as vitamin C-rich foods;
		Whereas sources of heme iron include lean meat, poultry,
			 and seafood;
		Whereas plant-based foods, including white beans, lentils,
			 spinach, and foods enriched with iron, such as most breads and cereals, do not
			 contain heme iron;
		Whereas nonheme iron is not as readily absorbed by the
			 body; and
		Whereas the 2010 Dietary Guidelines for Americans provide
			 that: “All vegetables, fruits, whole grains, seafood, eggs, beans and peas,
			 unsalted nuts and seeds, fat-free and low-fat milk and milk products, and lean
			 meats and poultry—when prepared without solid fats or added sugars—are
			 nutrient-dense foods.”: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the importance of animal-based
			 protein as a component of the balanced diet of most individuals in the United
			 States; and
			(2)encourages the Department of Agriculture to
			 continue promoting the health benefits of and consumption of animal-based
			 protein under the science-based 2010 Dietary Guidelines for Americans.
			
